MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                 FILED
      regarded as precedent or cited before any                                         Oct 13 2020, 8:59 am

      court except for the purpose of establishing                                          CLERK
      the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                           Court of Appeals
                                                                                             and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      William R. Neeb                                          Curtis T. Hill, Jr.
      Pendleton, Indiana                                       Attorney General of Indiana
                                                               Jodi Kathryn Stein
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      William R. Neeb,                                         October 13, 2020
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               20A-PC-795
              v.                                               Appeal from the
                                                               Hamilton Superior Court
      State of Indiana,                                        The Honorable
      Appellee-Respondent.                                     Michael A. Casati, Judge
                                                               Trial Court Cause No.
                                                               29D01-1603-PC-1664



      Kirsch, Judge.


[1]   William R. Neeb (“Neeb”) appeals the denial of his petition for post-conviction

      relief, contending that the post-conviction court erred. On appeal, he raises the


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020                 Page 1 of 15
      following restated issue for our review: whether Neeb received ineffective

      assistance of his trial counsel.


[2]   We affirm.


                                 Facts and Procedural History
[3]   The facts supporting Neeb’s convictions as set forth by this court in his direct

      appeal are as follows:


              On July 23, 2014, Detective Elizabeth Hubbs [(“Detective
              Hubbs”)] of the Hamilton County Boone County Drug Task
              Force was investigating Neeb while working as an undercover
              officer. Detective Hubbs and Alesia [Gehlbach (“Gehlbach”)], a
              confidential informant who had arranged a meeting with Neeb,
              traveled to Neeb’s trailer located in Noblesville. Detective Hubbs
              possessed a covert video camera, a digital recorder, and a
              microphone.


              After Neeb and Detective Hubbs disagreed about the location of
              the deal, the trio agreed to meet at a nearby Speedway gas
              station. Detective Hubbs and Neeb began discussing the price for
              3.5 grams of methamphetamine. Neeb stated the price was
              $325.00 and confirmed Detective Hubbs was receiving a “first
              time buyer’s discount[.]” Tr. at 289. [Gehlbach] mentioned if
              they were satisfied with the methamphetamine then they would
              want more. Neeb indicated he could get more and that he was
              almost “always on[,]” signifying the pair could contact him at
              any time for more methamphetamine. Id. at 287. Ultimately,
              Detective Hubbs paid Neeb and took possession of the
              methamphetamine.


              Four days later, Detective Hubbs texted Neeb to arrange another
              methamphetamine purchase. Neeb responded and stated he

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 2 of 15
              could obtain a quarter ounce of methamphetamine. On August
              4, Detective Hubbs met Neeb at a Dollar General store in
              Noblesville. In exchange for $575.00, Neeb gave Detective
              Hubbs 6.6 grams of methamphetamine. Two days later, Neeb
              texted Detective Hubbs inquiring as to how the most recent batch
              of methamphetamine worked for her. They then arranged a third
              meeting. On August 14, the two met at the same Dollar General
              store. In exchange for $1,100.00, Neeb gave Detective Hubbs
              12.81 grams of methamphetamine. Neeb was arrested several
              days later.


              The State charged Neeb with Count I, Level 4 felony dealing in
              methamphetamine, and Count II, Level 6 felony possession of
              methamphetamine for the July 23 transaction; Count III, Level 3
              felony dealing in methamphetamine, and Count IV, Level 5
              felony possession of methamphetamine for the August 4
              transaction; and Count V, Level 2 felony dealing in
              methamphetamine, and Count VI, Level 4 felony possession of
              methamphetamine for the August 14 transaction.


              ....


              At trial, the jury found Neeb guilty on all counts, and the trial
              court entered a judgment of conviction on Counts I, III, and V.
              The trial court sentenced Neeb to thirty years in the Department
              of Correction. This appeal ensued.


      Neeb v. State, No. 29A02-1503-CR-145, 2015 WL 5944451 at *1-*2 (Ind. Ct.

      App. Oct. 3, 2015), trans. denied.


[4]   Neeb filed a direct appeal and was represented by counsel. On appeal, he

      challenged his convictions and his sentence, alleging that the State presented

      insufficient evidence to overcome his entrapment defense, and that his sentence

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 3 of 15
      was inappropriate in light of the nature of his offenses and character. Id. at *1.

      A panel of this court issued an unpublished memorandum decision in which it

      affirmed the trial court on both issues. Id. at *5. The panel held that the State

      had presented sufficient evidence to overcome his defense of entrapment and

      that the evidence to prove his predisposition to commit the crime of dealing in

      methamphetamine was sufficient: specifically, he sold methamphetamine to

      Detective Hubbs on three occasions; he was well-versed in drug jargon; he

      possessed the capability of obtaining more methamphetamine; he had

      knowledge of pricing; he agreed to a first-time buyer’s discount; he referenced

      the quality of methamphetamine; he claimed to usually deliver the

      methamphetamine; he dealt in increasing amounts of methamphetamine; and

      he initiated contact with Detective Hubbs prior to the third transaction. Id. at

      *3. This court also affirmed Neeb’s sentence, finding it was not inappropriate.
Id. at *4-*5. Neeb sought transfer to the Indiana Supreme Court, which was

      denied.


[5]   On March 4, 2016, Neeb filed his verified petition for post-conviction relief.

      Appellant’s App. Vol. 2 at 15-20. The State filed its answer on April 6, 2016. Id.

      at 23-24.1 Neeb amended his petition on September 24, 2019, and alleged that

      he received ineffective assistance of his trial counsel because trial counsel did




      1
       The post-conviction court initially granted the State’s summary disposition of Neeb’s petition, which led to
      an appeal under Case Number 18A-PC-2058. On appeal, in an unpublished memorandum decision, a panel
      of this court found that the entry of summary disposition was improper and remanded the case for further
      proceedings on the petition. See Neeb v. State, No. 18A-PC-2058, 2019 WL 2275104 (Ind. Ct. App. May 29,
      2019).

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020                  Page 4 of 15
      not conduct a proper investigation of the confidential informant, Gehlbach,

      prior to trial by interviewing or deposing her and because trial counsel did not

      call Gehlbach to testify on Neeb’s behalf at trial to show his lack of

      predisposition to commit the dealing offenses. Id. at 25-30.


[6]   On November 21, 2019, an evidentiary hearing was held on Neeb’s petition.

      Tr. Vol. 2 at 4-28. At the hearing, Gehlbach testified that she had known Neeb

      for years prior to the offenses for which Neeb was convicted and that the two

      bought and used crack cocaine frequently together during that time. Id. at 8-9.

      Gehlbach confirmed that she was involved in only the first transaction between

      Neeb and Detective Hubbs. Id. at 16-17. She also testified that Neeb gave her

      methamphetamine on one occasion prior to her introducing him to Detective

      Hubbs. Id. at 8, 12, 15-16.


[7]   Neeb’s trial counsel, Daniel Henke (“Henke”), testified at the hearing that he

      had been an attorney practicing in criminal law for over thirty-five years. Id. at

      21. Henke testified that he had considered calling Gehlbach to testify for the

      defense at trial but decided against it based on trial strategy. Id. at 21-22.

      Henke thought that her testimony would be more damaging than helpful

      because (1) it would have provided evidence of Neeb’s long-term involvement

      with drugs, (2) demonstrated that Neeb had used substances other than

      methamphetamine, and (3) showed that Neeb was willing to obtain drugs for

      other people to use, which constituted dealing under Indiana law. Id. at 19, 21-

      24. Henke stated that he believed that this evidence would bolster the State’s

      evidence of Neeb’s predisposition and introduce uncharged misconduct that

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 5 of 15
      would prejudice Neeb. Id. at 19, 21-23. For this reason, he decided not to call

      Gehlbach as a defense witness. Id. at 21-22. Neeb did not testify at the hearing.
Id. at 26.


[8]   On February 25, 2020, the post-conviction court issued its findings of fact and

      conclusions thereon, denying Neeb’s petition for post-conviction relief.

      Appellant’s App. Vol. 2 at 92-100. The post-conviction court found that it was a

      matter of trial strategy that Henke did not call Gehlbach as a witness, that there

      was no evidence of less than a thorough investigation by Henke, and that

      Gehlbach would have testified in a manner that bolstered the State’s case and

      was detrimental to Neeb’s entrapment defense. Id. at 99-100. The post-

      conviction court also found that there was no reasonable probability of a

      different outcome. Id. at 99-100. Neeb now appeals.


                                     Discussion and Decision
[9]   This is an appeal from the denial of a petition for post-conviction relief.


              We observe that post-conviction proceedings do not grant a
              petitioner a “super-appeal” but are limited to those issues
              available under the Indiana Post-Conviction Rules. [Ind. Post-
              Conviction Rule 1(1)]. Post-conviction proceedings are civil in
              nature, and petitioners bear the burden of proving their grounds
              for relief by a preponderance of the evidence. Ind. Post-
              Conviction Rule 1(5). A petitioner who appeals the denial of
              [post-conviction relief] faces a rigorous standard of review, as the
              reviewing court may consider only the evidence and the
              reasonable inferences supporting the judgment of the post-
              conviction court. The appellate court must accept the post-
              conviction court’s findings of fact and may reverse only if the

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 6 of 15
               findings are clearly erroneous. If a [post-conviction] petitioner
               was denied relief, he or she must show that the evidence as a
               whole leads unerringly and unmistakably to an opposite
               conclusion than that reached by the post-conviction court.


       Massey v. State, 955 N.E.2d 247, 253 (Ind. Ct. App. 2011) (quoting Shepherd v.

       State, 924 N.E.2d 1274, 1280 (Ind. Ct. App. 2010) (citations omitted), trans.

       denied).


[10]   Neeb challenges the effectiveness of the representation of his trial counsel.

       “The Sixth Amendment to the United States Constitution guarantees criminal

       defendants the right to counsel and mandates that the right to counsel is the

       right to the effective assistance of counsel.” Bobadilla v. State, 117 N.E.3d 1272,

       1279 (Ind. 2019). “We evaluate Sixth Amendment claims of ineffective

       assistance under the two-part test announced in Strickland.” Rondeau v. State, 48
N.E.3d 907, 916 (Ind. Ct. App. 2016) (citing Strickland v. Washington, 466 U.S.
668, 698 (1984)), trans. denied. To prevail on a claim of ineffective assistance of

       counsel, a petitioner must demonstrate that (1) counsel’s representation fell

       short of prevailing professional norms, and (2) counsel’s deficient performance

       prejudiced the defendant such that there is a reasonable probability that, but for

       counsel’s unprofessional errors, the result of the proceeding would have been

       different. Strickland, 466 U.S. at 687-88, 698. “‘A reasonable probability is a

       probability sufficient to undermine confidence in the outcome.’” Rondeau, 48
N.E.3d at 916 (quoting Strickland, 466 U.S. at 698). “The two prongs of the

       Strickland test are separate and independent inquiries.” Id. (citing Strickland, 466
U.S. at 697). “Thus, ‘[i]f it is easier to dispose of an ineffectiveness claim on the
       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 7 of 15
       ground of lack of sufficient prejudice . . . that course should be followed.’” Id.

       (quoting Strickland, 466 U.S. at 697).


[11]   Further, counsel’s performance is presumed effective, and a defendant must

       offer strong and convincing evidence to overcome this presumption.

       McCullough v. State, 973 N.E.2d 62, 74 (Ind. Ct. App. 2012), trans. denied. We

       will not lightly speculate as to what may or may not have been an advantageous

       trial strategy, as counsel should be given deference in choosing a trial strategy

       that, at the time and under the circumstances, seems best. Perry v. State, 904
N.E.2d 302, 308 (Ind. Ct. App. 2009) (citing Whitener v. State, 696 N.E.2d 40,

       42 (Ind. 1998)), trans. denied. Isolated omissions or errors, poor strategy, or bad

       tactics do not necessarily render representation ineffective. McCullough, 973
N.E.2d at 74.

[12]   Neeb argues that the post-conviction court erred when it denied his petition for

       post-conviction relief, contending that he received ineffective assistance of trial

       counsel. He specifically asserts that his trial counsel, Henke, was ineffective for

       failing to conduct a thorough pretrial investigation of Gehlbach and failed to

       interview or depose her before the trial. He claims that had Henke interviewed

       Gehlbach, Henke would have discovered evidence that Neeb was not

       predisposed to deal drugs. Neeb also contends that his trial counsel was

       ineffective because counsel failed to call Gehlbach as a witness at Neeb’s trial

       because he maintains that Gehlbach would have been able to provide evidence

       that Neeb was a long time drug user, which would have explained why he had

       knowledge of drug prices, knew multiple suppliers of illegal drugs, and had

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 8 of 15
       familiarity with drug terminology and would have provided the jury with a

       reasonable alternative to the State’s theory of Neeb’s predisposition to deal

       drugs. Neeb further argues that had Henke interviewed Gehlbach and called

       her as a witness at trial, there was a reasonable probability that the outcome of

       his trial would have been different because Gehlbach would have provided

       evidence that would have rebutted the State’s evidence of his predisposition

       and supported his defense of entrapment.

[13]   Neeb’s claim of ineffective assistance of trial counsel is based upon Henke’s

       alleged lack of pretrial investigation and his decision not to call Gehlbach as a

       witness to bolster the defense of entrapment. At his trial, Neeb raised

       entrapment as a defense, arguing that he was not predisposed to commit the

       offenses of dealing in methamphetamine. The defense of entrapment requires

       that: “(1) the prohibited conduct of the person was the product of a law

       enforcement officer, or his agent, using persuasion or other means likely to

       cause the person to engage in the conduct; and (2) the person was not

       predisposed to commit the offense.” Ind. Code § 35-41-3-9(a). “Conduct

       merely affording a person an opportunity to commit the offense does not

       constitute entrapment.” Ind. Code § 35-41-3-9(b). The State may rebut this

       defense of entrapment either by disproving police inducement or by proving the

       defendant’s predisposition to commit the crime. Griesemer v. State, 26 N.E.3d
606, 609 (Ind. 2015). At trial, the State rebutted the defense by showing that

       Neeb sold methamphetamine to Detective Hubbs on three occasions; he was

       well-versed in drug jargon; he possessed the capability of obtaining more


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 9 of 15
       methamphetamine; he had knowledge of pricing; he agreed to a first-time

       buyer’s discount; he referenced the quality of methamphetamine; he claimed to

       usually deliver the methamphetamine; he dealt in increasing amounts of

       methamphetamine; and he initiated contact with Detective Hubbs prior to the

       third transaction. Neeb, 2015 WL 5944451 at *3.


[14]   Neeb first contends that his trial counsel was ineffective for failing to conduct a

       thorough pretrial investigation of Gehlbach. The post-conviction court found

       that Neeb failed to show that trial counsel did not conduct an investigation into

       Gehlbach. When our court reviews a claim of ineffective assistance for failure

       to investigate, “we apply a great deal of deference to counsel’s judgments.”

       McKnight v. State, 1 N.E.3d 193, 201 (Ind. Ct. App. 2013). “While it is

       undisputed that effective representation requires adequate pretrial investigation

       and preparation, it is well settled that this court should resist judging an

       attorney’s performance with the benefit of hindsight.” Id. at 200. “‘[S]trategic

       choices made after thorough investigation of law and facts relevant to plausible

       options are virtually unchallengeable; and strategic choices made after less than

       complete investigation are reasonable precisely to the extent that reasonable

       professional judgments support the limitation on investigation.’” Id. at 201

       (quoting Strickland, 466 U.S. at 690-91). A petitioner who seeks to establish

       failure to investigate as a ground for ineffective assistance of counsel is required

       to go “beyond the trial record to show what investigation, if undertaken, would

       have produced.” Id.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 10 of 15
[15]   Neeb asserts that his trial counsel’s pretrial investigation of Gehlbach fell below

       an objective standard of reasonableness. Neeb presented no evidence that

       Henke failed to interview or depose Gehlbach because he did not ask either

       Gehlbach or Henke those questions at the post-conviction evidentiary hearing.

       Tr. Vol. 2 at 2-25. None of the questions Neeb asked Henke or Gehlbach

       concerned what trial counsel had or had not done during his pretrial

       investigation. Id. at 6-14, 17-21, 24-25. Neeb only posed questions to Henke

       regarding what kind of evidence would have been helpful to the entrapment

       defense and did not establish that the evidence existed and would have been

       available and admissible at trial. Id. at 18-21.


[16]   Moreover, Neeb did not testify at the evidentiary hearing, and the majority of

       his assertions in his brief rely on the allegations contained in his petition for

       post-conviction relief. The unsupported assertions contained in Neeb’s brief

       include that: 1) Henke did not investigate or depose Gehlbach; 2) Gehlbach

       had a grudge against Neeb; 3) Henke anticipated Gehlbach’s testimony from

       police reports; 4) Neeb was reluctant to engage in the first controlled buy; 5)

       Gehlbach contacted Neeb numerous times to purchase drugs; 6) Neeb’s

       statement of “usually” delivering was only braggadocio; and 7) Gehlbach

       promised to “make it up” to Neeb if he would sell methamphetamine to

       Detective Hubbs. Appellant’s Br. at 15-23. None of these assertions were

       supported by evidence in the record. Neeb failed to request that the post-

       conviction court rely upon the assertions in his petition as evidence, and neither

       party relied upon the petition as evidence. See State v. Lime, 619 N.E.2d 601,


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 11 of 15
       604 (Ind. Ct. App. 1993) (finding the petition to be evidence where the

       petitioner submitted the petition to the court, both parties and the court

       considered the petition to be evidence, and the State did not object to the court’s

       reliance on the petition). Had Neeb requested to rely upon his petition as

       evidence, the State could have then called him as a witness to cross-examine

       him on the assertions contained in his petition. Neeb has not shown that

       Henke failed to conduct a sufficient pretrial investigation of Gehlbach as a

       defense witness.


[17]   Neeb also argues that his trial counsel’s decision to not call Gehlbach as a

       witness at trial fell below an objective standard of reasonableness. Indiana

       courts have held that “a decision regarding what witnesses to call is a matter of

       trial strategy which an appellate court will not second-guess.” Reid v. State, 984
N.E.2d 1264, 1273 (Ind. Ct. App. 2013) (quoting Johnson v. State, 832 N.E.2d
985, 1003 (Ind. Ct. App. 2005), trans. denied) (quotations omitted), trans. denied.

       At the evidentiary hearing, Henke testified that he considered calling Gehlbach

       as a witness and decided not to as a matter of trial strategy. Tr. Vol. 2 at 21-22.

       Henke stated that his decision was based on what he anticipated her testimony

       would have been and how the jury would have received it. Id. at 22. He

       testified that he believed that Gehlbach’s testimony would have bolstered the

       State’s evidence of predisposition because it involved Neeb’s long-term

       relationship with Gehlbach that “centered around providing, obtaining, and

       using controlled substances of more than one type and variety.” Id. Henke

       stated that this evidence would have also introduced uncharged misconduct


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 12 of 15
       that would have been prejudicial to Neeb. Id. at 22-23. Based on this

       testimony, the post-conviction court properly found that Neeb’s trial counsel

       was not deficient for not calling Gehlbach as a witness because her testimony

       would have been damaging and prejudicial to Neeb.2

[18]   Additionally, Gehlbach was only involved in the first transaction with Neeb

       and Detective Hubbs. The second and third transactions were conducted by

       Detective Hubbs and Neeb without Gehlbach’s assistance, with Neeb initiating

       the third transaction. Therefore, for the most part, the alleged evidence that

       Gehlbach could have provided regarding the circumstances of the first

       transaction would not have been relevant to Neeb’s statements and

       participation in the second and third transactions. Further, any alleged

       evidence that Gehlbach would have testified to regarding the fact that Neeb was

       merely a user and that is how he knew jargon, had knowledge of the trade, and

       knew where and how to purchase drugs did not preclude him from also being a

       drug dealer, and his ability to procure and sell large amounts of drugs only




       2
         We also note that Neeb’s argument supporting the calling Gehlbach as a witness to support his entrapment
       defense is premised on a misunderstanding of what constitutes dealing under Indiana law. Neeb asserts that
       Gehlbach’s testimony that he and she purchased and shared crack cocaine together in the past would have
       been helpful to explain his understanding of drug terminology as a user and that Gehlbach induced him to
       deal methamphetamine to Detective Hubbs on the first occasion by promising him that he could partake in
       the drugs with her. Appellant’s Br. at 16, 19. However, this evidence would have only bolstered the State’s
       case that Neeb was predisposed to deal in drugs because these actions constitute dealing. Indiana Code
       section 35-48-1-11 defines “deliver,” in pertinent part, as “an actual or constructive transfer from one (1)
       person to another of a controlled substance . . . .” See Graham v. State, 971 N.E.2d 713, 719 (Ind. Ct. App.
       2012) (finding the defendant’s admission at trial that he intended to share the pills and cocaine with his
       friends that they jointly purchased sufficient to show delivery for a dealing conviction), trans. denied.
       Gehlbach’s testimony, which would have included testimony that Neeb had provided her with
       methamphetamine prior to the first transaction with Detective Hubbs, would not have provided evidence to
       rebut Neeb’s predisposition. Tr. Vol. 2 at 12, 15.

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020                Page 13 of 15
       supported the jury’s determination that he was a dealer. The amounts of

       methamphetamine that Neeb sold to Detective Hubbs became exponentially

       larger with each transaction, and all of the amounts were greater than a mere

       user would possess at one time. The post-conviction court properly found that

       trial counsel’s performance in not calling Gehlbach as a witness at trial was not

       deficient.


[19]   The post-conviction court also properly found that Neeb failed to show

       prejudice regarding his allegation of ineffective assistance of trial counsel. As

       stated above, had Gehlbach been called as a witness at trial, her testimony

       would have bolstered the State’s evidence of predisposition and introduced

       uncharged evidence of misconduct that would have been prejudicial to Neeb.

       The State’s evidence that was presented at trial of Neeb’s predisposition to

       commit the charged offenses was: multiple drug transactions; his ability to

       obtain, and deal, an increasing amount of methamphetamine; his claim he was

       “pretty much” “always on”; his agreement to a “first time buyer’s discount”;

       his knowledge of drug prices, the quality of methamphetamine, and drug

       jargon; his claim that he usually delivered; and his initiation of the third

       transaction. See Neeb, 2015 WL5944451 at *3. None of the evidence that Neeb

       claims that Gehlbach could have offered would have offset this evidence, and

       he has not shown that there was a reasonable probability that, had Henke called

       Gehlbach as a witness, the result of his trial would have been different.

       Therefore, the post-conviction court properly found that Neeb failed to show




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 14 of 15
       prejudice. We conclude that the post-conviction court did not err when it

       denied Neeb’s petition for post-conviction relief.


[20]   Affirmed.


       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-795 | October 13, 2020   Page 15 of 15